 

Exhibit 10.1

 

 

NOTE

 

SBA Loan #

7968987108

SBA Loan Name

Marin Software Incorporated

Date

05/04/2020

Loan Amount

$3,319,600.00

Interest Rate

1% fixed

Borrower

Marin Software Incorporated

Lender

Harvest Small Business Finance, LLC

1.

PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of

Three Million Three Hundred Nineteen Thousand Six Hundred Dollars

plus interest on the unpaid principal balance at the rate set forth below, and
all other amounts required by this Note. Before the funding of the Loan, the
following conditions must be satisfied:

 

 

A.

Lender has approved the request for the Loan.

 

 

B.

Lender has received approval from SBA to fund the Loan.

 

2.

DEFINITIONS:

“Loan” means the loan evidenced by this Note.

 

”Loan Documents” means the documents related to this loan signed by Borrower.

 

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

 

--------------------------------------------------------------------------------

 

3.

PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

Initial Deferment Period (“Deferment Period”): No payments are due on this Loan
for 6 months from the date of first disbursement of this loan. Interest will
continue to accrue during the deferment period.

 

Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on this loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8-week period beginning on the date of first disbursement of
this loan:

 

 

A.

Payroll costs

 

B.

Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

 

C.

Any payment on a covered rent obligation

 

D.

Any covered utility payment

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non- payroll costs.

If any portion of the Loan refinances an Economic Injury Disaster Loan advance,
an amount equal to the lesser of (a) such portion of the Loan and (b) $10,000
shall be subtracted from the loan forgiveness amount.

 

In the event that the Loan, or any portion thereof, is forgiven pursuant to the
CARES Act, the amount so forgiven shall be applied to principal and any interest
accrued thereon. Forgiveness of the Loan is only available for principal that is
used for the limited purposes that qualify for forgiveness under SBA
requirements, and to obtain forgiveness, Borrower must request it and must
provide documentation in accordance with the SBA requirements, and certify that
the amounts Borrower is requesting to be forgiven qualify under those
requirements. Borrower is not relying on Lender for its understanding of the
requirements for forgiveness such as eligible expenditures, necessary
records/documentation, or possible reductions due to changes in number of
employees or compensation. Rather, Borrower will consult the SBA’s program
materials.

 

Maturity: This Note will mature two years from the date of first disbursement of
this Loan.

 

Repayment Terms: The interest rate on this Note is one percent per year. The
interest rate is fixed and will not be changed during the life of the loan.
Interest payable under this Note shall be calculated on the basis of a 365-day
year for the actual days elapsed.

 

Commencing on the first day of the next month after the expiration of the
Deferment Period, and continuing on the first day of each month thereafter until
the Maturity Date, Borrower shall pay to Lender monthly payments of principal
and interest, each in such equal amount required to fully amortize the principal
amount outstanding on the Loan on the last day of the Deferment Period by the
Maturity Date. If any payment is due on a day that is not a Business Day, the
payment will be made on the next Business Day. The term “Business Day”

 

 

--------------------------------------------------------------------------------

 

means a day other than a Saturday, Sunday or any other day on which national
banking associations are authorized to be closed.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender received the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

 

If any payment under this Note is made more than ten days late, after the date
such payment is due under this Note, Borrower shall pay to Lender a
fully-earned, non- refundable late fee of the lesser of 5% or the maximum
amount, if any, allowed by applicable law, of the portion of such payment that
was not made when due.

 

Loan Prepayment: Notwithstanding any provision in this Note to the contrary:
Borrower may prepay this Note at any time without penalty. Borrower may prepay
20 percent or less of the unpaid principal balance at any time without notice.
If Borrower prepays more than 20 percent and the Loan has been sold on the
secondary market, Borrower must: a. Give Lender written notice; b. Pay all
accrued interest; and c. If the prepayment is received less than 21 days from
the date Lender received the notice, pay an amount equal to 21 days interest
from the date Lender received the notice, less any interest accrued during the
21 days and paid under b. of this paragraph. If Borrower does not prepay within
30 days from the date Lender received the notice, Borrower must give Lender a
new notice.

 

Non-Recourse: Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.

 

4.

DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:

 

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

 

B.

Defaults on any other loan with Lender;

 

 

C.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

 

D.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA, or Borrower makes a false certification under
paragraph 10 of this Note;

 

 

E.

Defaults on any loan or agreement with another creditor, if Lender believes that
the default may then materially affect Borrower’s ability to pay this Note, as
compared to the time when the loan is made;

 

 

F.

Fails to pay any taxes when due;

 

 

G.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

 

 

--------------------------------------------------------------------------------

 

 

H.

Has a receiver or liquidator appointed for any part of their business or
property;

 

 

I.

Makes an assignment for the benefit of creditors;

 

 

J.

Has any adverse change in financial condition or business operation that Lender
believes may then materially affect Borrower’s ability to pay this Note, as
compared to the time when the loan is made;

 

 

K.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

 

L.

Becomes the subject of a civil or criminal action that Lender believes may then
materially affect Borrower’s ability to pay this Note, as compared to the time
when the loan is made.

 

5.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

 

A.

Require immediate payment of all amounts owing under this Note;

 

 

B.

Collect all amounts owing from any Borrower; and

 

 

C.

File suit and obtain judgment.

 

6.

LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

 

A.

Incur expenses to collect amounts due under this Note, and enforce the terms of
this Note or any other Loan Document. Among other things, the expenses may
include payments for property taxes, prior liens, insurance, appraisals,
environmental remediation costs, and reasonable attorney’s fees and costs. If
Lender incurs such expenses, it may demand immediate repayment from Borrower;

 

 

B.

Release anyone obligated to pay this Note; or

 

 

C.

Take any action necessary to collect amounts owing on this Note.

 

7.

CHOICE OF LAW, JURISDICTION AND VENUE:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

 

--------------------------------------------------------------------------------

 

 

If SBA is not the holder, this Note shall be governed by and construed in
accordance with federal law and California state law with respect to determining
interest and otherwise the laws of the State of California without regard to its
conflicts of law provisions. This Note has been accepted by Lender in the State
of California. Borrower agrees that, upon a request by Lender, any legal action
or proceeding with respect to any of its obligations under this Note may be
brought by Lender in any state or federal court located in the State of
California, as Lender in its sole discretion may elect. Upon a request by
Lender, Borrower submits to and accepts in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of those courts. Borrower
waives any claim that the State of California is not a convenient forum or the
proper venue for any such suit, action or proceeding.

 

8.

Borrower waives the right to trial by jury in any proceeding or dispute of any
kind relating in any way to any Loan or Loan Documents. If any action,
litigation or proceeding relating to any Loan or Loan Documents is filed in a
court sitting in or applying the laws of California, the court shall, and is
hereby directed to, make a general reference pursuant to Cal. Civ. Proc. Code
§638 to a referee (who shall be an active or retired judge) to hear and
determine all issues in the case (whether fact or law) and to report a statement
of decision. Nothing in this Section shall limit the right of Lender to exercise
self-help remedies, such as setoff or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, during or after any
judicial reference. The exercise of a remedy does not waive the right of any
party to require judicial reference.

9.

SUCCESSORS AND ASSIGNS:

Under this Note, Borrower includes its successors, and Lender includes its
successors and assigns.

 

10.

GENERAL PROVISIONS:

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

 

B.

Borrower waives all suretyship defenses.

 

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

 

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

 

 

--------------------------------------------------------------------------------

 

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.

 

 

H.

Borrower’s liability under this Note will continue with respect to any amounts
SBA may pay Lender based on an SBA guarantee of this Note. Any agreement with
Lender under which SBA may guarantee this Note does not create any third party
rights or benefits for Borrower and, if SBA pays Lender under such an agreement,
SBA or Lender may then seek recovery from Borrower of amounts paid by SBA.

 

 

I.

Lender reserves the right to modify the Loan Amount based on documentation
received from Borrower.

 

11.

STATE SPECIFIC PROVISIONS:

 

A.

If any Borrower is a resident of Delaware: WARRANT OF ATTORNEY/CONFESSION OF
JUDGMENT. In addition to any other remedies Lender may possess, Borrower
knowingly, voluntarily and intentionally authorizes any attorney to appear on
behalf of Borrower, from time to time, in any court of record possessing
jurisdiction over this Note and to waive issuance and service of process and to
confess judgment in favor of Lender against Borrower, for the unpaid principal,
accrued interest, accrued charges, reasonable attorney fees and court costs and
such other amounts due under this Note.

 

 

B.

If any Borrower is a resident of Iowa: IMPORTANT: READ BEFORE SIGNING. The terms
of this agreement should be read carefully because only those terms in writing
are enforceable. No other terms or oral promises not contained in this written
contract may be legally enforced. You may change the terms of this agreement
only be another written agreement.

 

 

C.

If any Borrower is a resident of Maryland: WARRANT OF ATTORNEY/CONFESSION OF
JUDGMENT. Borrower authorizes an attorney to appear in a court of record and
confess judgment, without process, against Borrower in favor of Lender for all
indebtedness owed in connection with the loan, including but not limited to
service charges, other charges and reasonable attorney’s fees.

 

 

D.

If any Borrower is a resident of Missouri: Oral or unexecuted agreements or
commitments to loan money, extend credit or to forbear from enforcing repayment
of a debt including promises to extend or renew such debt are not enforceable,
regardless of the legal theory upon which it is based that is in any way related
to the credit agreement. To protect you (Borrowers(s)) and us (Creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.

 

 

 

--------------------------------------------------------------------------------

 

 

E.

If any Borrower is a resident of Ohio: WARRANT OF ATTORNEY/CONFESSION OF
JUDGMENT. In addition to any other remedies Lender may possess, Borrower
knowingly, voluntarily and intentionally authorizes any attorney to appear on
behalf of Borrower from time to time, in any court of record possessing
jurisdiction over this Note and to waive issuance and service of process and to
confess judgment in favor of Lender against Borrower, for the unpaid principal,
accrued interest, accrued charges, reasonable attorney fees and court costs and
such other amount due under this Note. WARNING: BY SIGNING THIS PAPER, YOU GIVE
UP YOUR RIGHT TO NOTICE AND COURT TRIAL. IF YOU DO NOT PAY ON TIME, A COURT
JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF
THE COURT CAN BE USED TO COLLECT FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE
AGAINST THE CREDITOR WHETHER FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS
PART TO COMPLY WITH THE AGREEMENT OR ANY OTHER CAUSE.

 

 

F.

If any Borrower is a resident of Oregon: UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY [BENEFICIARY]/US CONCERNING LOANS AND OTHER
CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR
SECURED SOLELY BY GRANTOR'S/BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS
CONSIDERATION AND BE SIGNED BY [AN AUTHORIZED REPRESENTATIVE OF BENEFICIARY]/US
TO BE ENFORCEABLE.

 

 

G.

If any Borrower is a resident of Pennsylvania: WARRANT OF ATTORNEY/CONFESSION OF
JUDGMENT. Borrower irrevocably authorizes and empowers the prothonotary, any
attorney or any clerk of any court of record, upon default, to appear for and
confess judgment against Borrower for such sums as are due and/or may become due
under this Note including costs of suit, without stay of execution, and for
attorney’s fees and costs as set forth in this Note and knowingly, voluntarily
and intentionally waives any and all rights Borrower may have to notice and
hearing under the state and federal laws prior to entry of judgment. To the
extent permitted by law, Borrower releases all errors in such proceedings. If a
copy of this Note, verified by or on behalf of the holder, shall have been filed
in such action, it shall not be necessary to file the original Note as a warrant
of attorney. The authority and power to appear for and confess judgment against
Borrower shall not be exhausted by the initial exercise thereof and may be
exercised as often as the holder shall find it necessary and desirable and this
Note shall be a sufficient warrant for such authority and power.

 

 

 

--------------------------------------------------------------------------------

 

 

H.

If any Borrower is a resident of Utah: This is a final expression of the
agreement between the creditor and debtor and the written agreement may not be
contradicted by evidence of any alleged oral agreement.

 

 

I.

If any Borrower is a resident of Virginia: IMPORTANT NOTICE: THIS INSTRUMENT
CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF
IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE. WARRANT OF ATTORNEY/CONFESSION
OF JUDGMENT. In addition to any other remedies Lender may possess, Borrower
knowingly, voluntarily and intentionally authorizes to appear on behalf of
Borrower, from time to time, in the District Court of Alexandria, Virginia and
to waive issuance and service of process and to confess judgment in favor of
Lender against Borrower, for the unpaid principal, accrued interest, accrued
charges, reasonable attorney fees and court costs and such other amount due
under this Note.

 

 

J.

If any Borrower is a resident of Washington: Oral agreements or oral commitments
to loan money, extend credit, or to forbear from enforcing repayment of a debt
are not enforceable under Washington law.

 

12.

BORROWER CERTIFICATIONS:

Borrower certifies as follows:

 

A.

Current economic uncertainty makes this Loan necessary to support the ongoing
operations of Borrower.

 

 

B.

Loan funds will be used only to retain workers and to maintain payroll or make
mortgage payments, lease payments, and utility payments.

 

 

C.

Unless as otherwise permitted under applicable law including as permitted under
the CARES Act, the Paycheck Protection Program, or any subsequent amendment to
these programs, during the period beginning on February 15, 2020 and ending on
December 31, 2020, Borrower has not applied for, and has not and will not
receive another loan under this program.

 

 

D.

Borrower was in operation on February 15, 2020 and had employees for whom it
paid salaries and payroll taxes.

 

 

--------------------------------------------------------------------------------

 

13.

ADDITIONAL BORROWER AGREEMENTS:

Borrower understands and agrees, and waives and releases Lender, as follows:

 

 

A.

The Loan would be made under the SBA’s Paycheck Protection Program. Accordingly,
it must be submitted to and approved by the SBA. There is limited funding
available under the Paycheck Protection Program and so all applications
submitted will not be approved by the SBA. The Loan also remains subject to the
SBA issuing an SBA loan number.

 

 

B.

Lender does not represent or guarantee that it will submit the application
before SBA funding is no longer available or at all.

 

You agree that Lender is not responsible or liable to you (i) if the application
is not submitted to the SBA until after SBA stops approving applications, for
any reason or (ii) if the application is not processed. You forever release and
waive any claims against Lender concerning failure to obtain the Loan. This
release and waiver applies to but is not limited to any claims concerning
Lender’s (i) pace, manner or systems for processing or prioritizing
applications, or (ii) representations by Lender regarding the application
process, the Paycheck Protection Program, or availability of funding.

 

This agreed-to release and waiver supersedes any prior communications,
understandings, agreements or communications on the issues set forth herein.

 

14.

BORROWER’S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed under
seal to be effective on the day and year first written above.

 

Marin Software Incorporated

 

 

 

By:

 

/s/Robert Bertz

 

 

Signature of PPP Applicant/Authorized Representative

Print Name:

 

Robert Bertz

 

 

 